[Cite as Rodriguez v. Catholic Charities Corp., 2022-Ohio-1317.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

MICHELLE RODRIGUEZ,                                    :

                 Plaintiff-Appellee,                   :
                                                                   No. 110743
                 v.                                    :

CATHOLIC CHARITIES
CORPORATION, ET AL.,                                   :

                 Defendants-Appellants.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED AND REMANDED
                 RELEASED AND JOURNALIZED: April 21, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-909566


                                            Appearances:

                 Deratany & Kosner, Jay Paul Deratany, and Thomas
                 Stewart; Randazzo Law, L.L.C., and Russell A. Randazzo;
                 Paul W. Flowers Co., L.P.A., Paul W. Flowers, and Louis
                 E. Grube, for appellee.

         McDonald Hopkins, LLC, Richard H. Blake, Joseph M.
         Muska, and Theresa M. Lanese; Patton & Ryan and John
         W. Patton, Jr., pro hac vice; Bonezzi Switzer Polito &
         Hupp Co. L.P.A., Beth A. Sebaugh, and Ronald A.
         Margolis, for appellants.
CORNELIUS J. O’SULLIVAN, JR., J.:

                Defendants-appellants Catholic Charities Corporation and Catholic

Charities Diocese of Cleveland (collectively “Catholic Charities”) appeal from the
trial court’s August 11, 2021 judgment entry denying Catholic Charities’ motion for

summary judgment as to statutory immunity. After a thorough review of the facts

and law, we affirm and remand.

Factual and Procedural History

               Plaintiff-appellee Michelle Rodriguez (“appellee”), as administrator of

the estate of J.R., deceased, initiated this action against several defendants,

including Catholic Charities. The record demonstrates that J.R., a developmentally

disabled child, died in September 2017. The child’s death was the result of severe

malnutrition.      The child also suffered physical abuse by his mother and her

boyfriend. The child’s mother and her boyfriend were indicted and convicted on

criminal charges stemming from the child’s death.

               The record demonstrates that annually, beginning in 2013, defendant

Bright Beginnings (formerly known as “Help Me Grow”), Educational Service Center

of Cuyahoga County (“ESC”),1 and Catholic Charities began a long-term relationship

by entering into a series of one-year contracts to cover the years 2014 through 2018.

The contract language is nearly identical for each year. Each contract was fully

executed by the parties. Pursuant to the contracts, Catholic Charities, which is

identified as “the Agency,” agreed to provide family education, support, and

advocacy through regular home visits to qualified families. Each contract states not

only that each party was an independent contractor, but also that each party was not




      1   ESC is not a party to the action.
to be considered agents, employees, or representatives of the other. Furthermore,

the agreement notes, “The ESC recognizes [Catholic Charities] as an independent

contractor in carrying out its duties under this contract.” There is no evidence that

either party ever contemplated altering these very specific terms.

            From 2013 through 2017, defendant Nancy Caraballo (“Caraballo”) was

a human service worker for Catholic Charities. Caraballo was a “parent educator”

providing parenting education services to third-party defendant Larissa Rodriguez,

the decedent’s mother. It is undisputed that the decedent, J.R., was never enrolled

in the Parents as Teacher’s program. It is further undisputed that Caraballo

committed food stamp (“EBT”) fraud with the deceased child’s mother and falsified

governmental records indicating she provided the Parents as Teachers program

services to the mother and her children.

            Appellee initiated this action in October 2020. In March 2021, Catholic

Charities filed a motion for summary judgment pursuant to Civ.R. 56(C), claiming

that they were entitled to statutory immunity. Appellee opposed the motion.

            The five relevant contracts entered into by ESC, Bright Beginnings, and

Catholic Charities were submitted as evidence below. The parties also submitted the

following deposition transcripts: (1) Dr. Robert Mengerink, superintendent of ESC;

(2) Karen Mintzer, director of Bright Beginnings; (3) Thomas Wetzel, parents as

teachers program manager for Bright Beginnings; and (4) DeEbony Pelzer, Catholic

Charities’ parent educators manager.
            On August 11, 2021, the trial court denied Catholic Charities’ motion for

summary judgment.       Catholic Charities appeals and presents the following

assignment of error for our review: “Whether the trial court erred in denying

Defendant/Appellant Catholic Charities Corporation’s Motion for Summary

Judgment on Statutory Immunity.”

Law and Analysis

Jurisdiction

            As an initial matter, we consider our jurisdiction to hear this appeal.

Ordinarily, an order denying a motion for summary judgment is not a final,

appealable order. See, e.g., Hubbell v. Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839,

873 N.E.2d 878, ¶ 9; Celebrezze v. Netzley, 51 Ohio St.3d 89, 90, 554 N.E.2d 1292

(1990). However, R.C. 2744.02(C) states:        “An order that denies a political

subdivision or an employee of a political subdivision the benefit of an alleged

immunity from liability as provided in this chapter or any other provision of the law

is a final order.” The Supreme Court of Ohio has held that “when a trial court denies

a motion in which a political subdivision or its employee seeks immunity under R.C.

Chapter 2744, that order denies the benefit of an alleged immunity and thus is a

final, appealable order pursuant to R.C. 2744.02(C).” Hubbell at ¶ 27. Thus, R.C.

2744.02(C) grants appellate courts jurisdiction to review a trial court order denying

a motion for summary judgment based on immunity.

Standard of Review
             This court reviews a trial court’s ruling on a motion for summary

judgment de novo, applying the same standard as the trial court. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). We accord no deference

to the trial court’s decision and independently review the record to determine

whether summary judgment is appropriate.

              Under Civ.R. 56, summary judgment is appropriate when no genuine

issue exists as to any material fact and, viewing the evidence most strongly in favor

of the nonmoving party, reasonable minds can reach only one conclusion that is

adverse to the nonmoving party, entitling the moving party to judgment as a matter

of law.

              On a motion for summary judgment, the moving party carries an initial

burden of identifying specific facts in the record that demonstrate his or her

entitlement to summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293,

662 N.E.2d 264 (1996). If the moving party fails to meet this burden, summary

judgment is not appropriate; if the moving party meets this burden, the nonmoving

party must then point to evidence of specific facts in the record demonstrating the

existence of a genuine issue of material fact for trial. Id. at 293. If the nonmoving

party fails to meet this burden, summary judgment is appropriate. Id.

              Thus, this court must conduct a “de novo review of the law and facts”

to determine whether (1) only questions of law remain, which this court may then

resolve, or (2) a genuine issue of material fact exists, requiring a remand to the trial
court for “further development of the facts necessary to resolve the immunity issue.”

Hubbell, 115 Ohio St.3d 77, 2007-Ohio-4839, 873 N.E.2d 878, at ¶ 21.

              We are mindful that the Supreme Court of Ohio noted in Peters v. B.

& F. Transfer Co., 7 Ohio St.2d 143, 219 N.E.2d 27 (1966), “‘[u]nder our law it is just

as pernicious to submit a case to a jury and permit the jury to speculate with the

rights of citizens when no question for the jury is involved, as to deny to a citizen his

[or her] trial by jury when he [or she] has the right.’” Id. at paragraph eight of the

syllabus, quoting J. C. Penney Co. v. Robison, 128 Ohio St. 626, 193 N.E. 401 (1934),

paragraph six of the syllabus. Indeed, the Ohio Supreme Court has indicated that

granting of summary judgement “should be encouraged in proper cases.” North v.

Pennsylvania RR. Co., 9 Ohio St.2d, 169, 171, 224 N.E.2d 757 (1967).

Statutory Immunity of Political Subdivision and Its Employees

              Ohio’s Political Subdivision Tort Liability Act, codified in R.C. Chapter

2744, “‘sets forth a comprehensive statutory scheme for the tort liability of political

subdivisions and their employees.’” McConnell v. Dudley, 158 Ohio St.3d 388,

2019-Ohio-4740, 144 N.E.3d 369, ¶ 20, citing Supportive Solutions, L.L.C., v.

Electronic Classroom of Tomorrow, 137 Ohio St.3d 23, 2013-Ohio-2410, 997

N.E.2d 490, ¶ 11.

              Catholic Charities is not a political subdivision. See R.C. 2744.01(C)(2)

(for nonexhaustive list of qualifying political subdivisions). Catholic Charities does

not claim to be a political subdivision. Rather, it contends that it was an agent or

employee of ESC, which is a political subdivision and, as such, is entitled to
immunity.2      Catholic Charities also contends that ESC and Bright Beginnings

operated as a joint enterprise.

                R.C. 2744.03(A)(6) provides qualified immunity to employees of

political subdivisions.      Under R.C. 2744.03(A)(6) an employee of a political

subdivision is immune from liability unless one of the following applies:

      (a) The employee’s acts or omissions were manifestly outside the scope
      of the employee’s employment or official responsibilities; (b) The
      employee’s acts or omissions were with malicious purpose, in bad faith,
      or in a wanton or reckless manner; (c) Civil liability is expressly
      imposed upon the employee by a section of the Revised Code.

                For the reasons discussed below, Catholic Charities was not an

employee of ESC or Bright Beginnings. Further, the record demonstrates that ESC

and Bright Beginnings operated as separate and distinct entities.

                Each of the five consecutive one-year contracts specify that Catholic

Charities was performing its services for Bright Beginnings as an “independent

contractor.” Furthermore, each of the one-year agreements specify that neither

party is an agent, employee, or representative of the other. There is no evidence that

either party ever contemplated altering these very specific terms.

                The contract language for each of the contracts is nearly identical.

Catholic Charities agreed to “provide family education, support and advocacy

through regular home visits.” Article 4 of the contracts set forth Catholic Charities’

duties. Section 4.1 is titled “Autonomy” and provides:




      2   Appellee concedes that ESC is a political subdivision. See appellee’s brief, pg. 17.
      Each party hereto shall be deemed an independent Contractor, and
      neither party is nor shall be considered an agent, employee, or
      representative of the other. [Catholic Charities] is a fully independent
      and autonomous Contractor and retains the ultimate responsibility for
      the care and service of families to whom services are rendered under
      this Contract. The ESC recognizes [Catholic Charities] as an
      independent Contractor in carrying out its duties under this Contract
      and, as a result, the ESC shall have no liability for undelivered services
      or any unpaid claims against [Catholic Charities].

              Section 4.5 governs “Staffing and Personnel Requirements.” Under

Section 4.5.1 Catholic Charities was required to “provide adequate numbers of

service and supervisory staff with all applicable local and state training adequate to

meet Contract requirements.” Additionally, that section provides that Catholic

Charities

      shall be solely responsible for the employment or contracting of such
      individuals, including the responsibility for recruitment, promotion,
      payment of wages, pension, benefits, layoff, discipline, and
      termination, and [Catholic Charities] shall comply with all applicable
      laws and regulations hereto. [Catholic Charities] will ensure that all
      Parent Educators have completed trainings and are credentialed as
      required by [Bright Beginnings] policy, guidelines, and procedures.
      [Catholic Charities] shall ensure all staff meet the minimum
      qualifications for education, experience, training, and clinical
      supervision in accordance to guidance from Bright Beginnings and
      Parents as Teachers National Center.

      [Catholic Charities] shall implement strategies to manage the caseload
      with staffing turnover and/or absences including but not limited to
      vacations, illness, Family Leave Medical Act (FMLA), and resignations.

              Article 9 of the contracts governs “Insurance,” and requires Catholic

Charities to “obtain insurance in accordance with the requirements of this Contract.”

The required insurance includes coverage for general liability, professional liability,
employers’ liability, automobile, workers’ compensation, and employee dishonesty.

ESC was named as an “additional insured” for all coverage under Article 9.

              Article 10 of the series of contracts outlines the indemnification

responsibilities of the parties. Section 10.1 states that

      in addition to the insurance coverage required in Article 9, [Catholic
      Charities] hereby agrees to indemnify and hold harmless the ESC for
      any and all costs and expenses associated with carrying out [Catholic
      Charities’] duties under this Contract * * * including, but not limited to
      all losses occasioned by [Catholic Charities] failure to acquire insurance
      coverage as required hereunder.

The various insurance and indemnification requirements would lose their common

meaning and purpose if the parties were also agreeing that Catholic Charities was

an agent of Bright Beginnings and protected by sovereign immunity.

              Section 10.1 goes on to provide that Catholic Charities

      shall indemnify the ESC to the extent permitted by law, against and
      hold the ESC harmless from any and all claims, suits, damages
      (including compensatory and punitive damages), or causes of action
      against the ESC which are the direct and proximate result of negligent
      and/or intentional acts and/or omissions on the part of [Catholic
      Charities], arising out of the performance of such duties by [Catholic
      Charities] * * *.

              Under Section 11.1 of the contracts, the contracts “may be terminated

by either party at any time for cause or for no cause by providing the other party with

notice in writing not less than 30 days prior to terminating this Contract.” Further,

under Section 11.3 the contracts could be “amended or modified by agreement of the

parties in writing.”
              The five consecutive contracts in question further outline the duties

and responsibilities of the parties and provide a roadmap as to the method by which

Catholic Charities was to provide its services.

              In addition to the above-referenced contractual language, the

testimonial evidence supports the finding that Catholic Charities operated as an

independent contractor in administering the “Parents as Teachers” program.

              Dr. Mengerink, the superintendent of ESC, testified that Catholic

Charities was independently carrying out its duties under the contract and ESC was

not involved in the day-to-day operations or supervision of Catholic Charities.

Likewise, Mintzer, the director of Bright Beginnings, testified that her organization

had no control over Catholic Charities. Wetzel, the parents as teachers program

manager for Bright Beginnings testified that Bright Beginnings’ role was to ensure

that Catholic Charities met the “essential requirements” of the Parents as Teachers

program. According to Wetzel, Bright Beginnings did not “get into the substance of

the work that the parent educators were doing at Catholic Charities.”

              Pelzer, the Catholic Charities’ parent educators manager, testified that

she was responsible for “[s]upervision, maintaining the contract deliverables,

reading through progress notes, ensuring that the things that the * * * parent

educators stated that they did at the home visit was entered into the system.” Pelzer

further testified that she was responsible for doing the performance evaluations for

the parent educators and managing the “day-to-day staff calling off, any disciplinary

actions.” The record demonstrates that defendant Caraballo, the Catholic Charities
employee assigned to J.R.’s case, copied and pasted the same information over and

over for her visit entries. Pelzer admitted that she never questioned defendant

Caraballo about her duplicative entries.

              Both defendant Caraballo and Pelzer testified that they were paid by

Catholic Charities. Further, they admitted that Caraballo was hired by Catholic

Charities, fired by Catholic Charities, and had her pay set by Catholic Charities.

              Thus, the five consecutive yearly contracts and the deposition

testimonies demonstrate that Catholic Charities performed its services as an

independent contractor. Neither Bright Beginnings nor ESC controlled Catholic

Charities’ employees or operations.

              Moreover, Catholic Charities fails to meet the definition of an

“employee” of a political subdivision. R.C. 2744.03(A)(6) defines an employee of a

political subdivision as follows:

      “Employee” means an officer, agent, employee, or servant, whether or
      not compensated or full-time or part-time, who is authorized to act and
      is acting within the scope of the officer’s, agent’s, employee’s, or
      servant’s employment for a political subdivision. “Employee” does not
      include an independent contractor.

(Emphasis added.) See also Leath v. Cleveland, 8th Dist. Cuyahoga No. 102715,

2016-Ohio-105. In Leath, a property owner brought a wrongful demolition suit

against the city of Cleveland and the independent contractor construction company

and owner of the company the city hired to demolish the building on the plaintiff’s

property. The trial court found that the construction company and its owner were

not liable on the plaintiff’s claims based on political subdivision immunity. This
court found that holding to be in error, stating, “R.C. 2744.02(A) applies only to a

political subdivision and its employees.       * * * [I]mmunity may not attach to

independent contractors * * *.” Id. at ¶ 27.

              The Supreme Court of Ohio considered the definition of employee

under the political subdivision immunity act in Wilson v. Stark Cty. Dept. of Human

Servs., 70 Ohio St.3d 450, 639 N.E.2d 105 (1994). In Wilson, the plaintiffs sued

several county departments of human services for allegedly mishandling the

placement of adopted children. The trial court granted summary judgment in favor

of the departments on the ground of political subdivision immunity. The appellate

court reversed and held that the departments could be held liable as “an agent or

employee” of the political subdivision.

              The Supreme Court disagreed and held that a county department of

human services could not be classified as an “employee” under R.C. 2744.01(B)

because that section limits the term “employee” to “an individual natural person.”

Wilson at 453.     The court reasoned that “[i]t would be awkward at best to

contemplate a part-time human services department, or a department acting within

the scope of ‘his’ [or her] employment.” Id.3

              Catholic Charities contends that because the term “independent

contractor” is not defined in R.C. Chapter 2744, “Ohio courts apply common law

principles regarding both employment and agency relationships for the test to


      3  The court found that although the departments were not “employees” they were
a component of the county government itself and therefore entitled to immunity as a
political subdivision.
distinguish an employee/agent from an independent contractor.” Catholic Charities

cites Trucco Constr. Co. v. Fremont, 6th Dist. Sandusky No. S-12-007, 2013-Ohio-

415, in support of its contention.

              In Trucco, the Sixth District noted that after Wilson was decided R.C.

2744.01(B) was amended to replace the phrase “within the scope of his [or her]

employment” with the phrase “within the scope of the officer’s, agent’s, employee’s,

or servant’s employment.” Trucco at ¶ 17. According to the Sixth District, “the

holding in the Wilson case has been abrogated.” Trucco at id. We disagree. We

believe that if the General Assembly had intended to abrogate Wilson it would have

explicitly stated that “employee” includes business entities, groups, and

organizations. The amendment merely appears to reflect a change to gender neutral

language.

              Thus, under the authority of Wilson, Catholic Charities does not

qualify as an employee.

              We are not persuaded by Catholic Charities’ contention that the

“label” as an independent contractor in the contracts should not define its

relationship with ESC and Bright Beginnings. In support of its contention, Catholic

Charities cites Slauter v. Klink, 2d Dist. Montgomery No. 18150, 2000 Ohio App.

LEXIS 3716 (Aug. 18, 2000), and Walker v. Lahoski, 9th Dist. Summit No. 19293,

1999 Ohio App. LEXIS 3435 (July 28, 1999). Neither of those cases consider

political subdivision immunity. Rather, they deal with employee injuries and

whether they are compensable under workers’ compensation. Even if we were to
put aside the “independent contractor” label and the specific limitations contained

in the five consecutive yearly contracts and the deposition testimony and examine

the relationship, it does not support Catholic Charities’ agency theory.

                 Catholic Charities cites Gillum v. Indus. Comm., 141 Ohio St. 373, 48

N.E.2d 234 (1943), in support of its contention that its relationship with ESC and

Bright Beginnings was an agency, rather than an independent contractor,

relationship. In Gillum, the Supreme Court of Ohio stated that the following factors

can be considered in determining status as an independent contractor versus an

agent:

         (a) the extent of control which, by the agreement, the master may
         exercise over the details of the work;

         (b) whether or not the one employed is engaged in a distinct occupation
         or business;

         (c) the kind of occupation, with reference to whether, in the locality, the
         work is usually done under the direction of the employer or by a
         specialist without supervision;

         (d) the skill required in the particular occupation;

         (e) whether the employer or the workman supplies the
         instrumentalities, tools, and the place of work for the person doing the
         work;

         (f) the length of time for which the person is employed;

         (g) the method of payment, whether by the time or by the job;

         (h) whether or not the work is a part of the regular business of the
         employer; and

         (i) whether or not the parties believe they are creating the relationship
         of master and servant.
Id. at 381-382.

              Upon review, application of the relevant Gillum factors demonstrate

that Catholic Charities was an independent contractor.           Wetzel, the Bright

Beginnings manager for the Parents as Teachers program, testified that Bright

Beginnings did not “get into the substance of the work that the parent educators

were doing at Catholic Charities.” Bright Beginnings director Mintzer also testified

that “Catholic Charities and Bright Beginnings were independent agencies,” that

“neither one was the agent of the other,” and that “Bright Beginnings did not have

authority to direct the day-to-day operations of Catholic Charities.”

              Dr. Mengerink, the superintendent of ESC, testified that ESC had “no

role or responsibility for the day-to-day operation of Catholic Charities” under the

contracts. According to Dr. Mengerink, during the relevant contract years, ESC was

never “involved in the day-to-day operations of Catholic Charities’ business,” nor did

it have the authority to “control the details of Catholic Charities’ work,” or their

“goals and means of getting that work done.” Dr. Mengerink testified that ESC did

not have the authority to “supervise” or to “hire or fire Catholic Charities’

employees.” Furthermore, each of the separate five yearly contracts provided that

Catholic Charities was solely responsible for staffing and personnel.

              Thus, there was other evidence in the record that supports the

independent contractor title in addition to the contracts under which Catholic

Charities agreed, five times, that it was “a fully independent and autonomous

Contractor” and was “deemed an independent Contractor” for purposes of carrying
out Parents as Teachers services. Furthermore, the contracts specifically state that

“the ESC shall have no liability for undelivered services or unpaid claims against

[Catholic Charities] by third parties.”

               Moreover, Catholic Charities paid Caraballo and had sole control over

hiring and firing her. The record also demonstrates that ESC and Catholic Charities

engaged in distinct occupations or businesses. Dr. Mengerink testified that ESC

“provides individual support for area school districts,” while Pelzer testified Catholic

Charities’ role with the Bright Beginnings program was to “provide home visitation

services to families, birth to age three.”

               The last factor under Gillum, whether the parties believed they were

creating a master and servant relationship, is best evidenced by the contract

themselves. Five times Catholic Charities entered into a contract in which it was

identified as an independent contractor. It had the right to terminate, amend, or

modify these contracts five times, and never did. The record evidences that it was

the parties’ intent that Catholic Charities perform its duties as an independent

contractor.




Bright Beginnings Not a Political Subdivision

               In addition to the contractual language and other evidence

demonstrating that Catholic Charities was an independent contractor, Catholic
Charities has failed to establish that Bright Beginnings is even a political subdivision

capable of conferring immunity to its agents.

              R.C. Chapter 2744 sets forth a three-tiered method for determining a

political subdivision’s immunity from liability.         Under the first tier, R.C.

2744.02(A)(1) sets out a general rule that political subdivisions are not liable in

damages. In order to meet the first tier, the defendant must establish that it is a

political subdivision. Young v. Genie Industries United States, 8th Dist. Cuyahoga

No. 89665, 2008-Ohio-929, ¶ 13, citing Elston v. Howland Local Schools, 113 Ohio

St.3d 314, 317, 2007-Ohio-2070, 865 N.E.2d 845. Thus, to pursue its agency theory

of liability, Catholic Charities would have to demonstrate that Bright Beginnings is

a political subdivision or that Bright Beginnings is part of ESC. It fails to establish

either.

              Mintzer, the director of Bright Beginnings, testified that Bright

Beginnings is a not-for-profit organization that provides home visiting services in

Cuyahoga County. She further testified that there is no governmental supervision

— state or county wise — over the organization. According to Mintzer, Bright

Beginnings is only affiliated with the national Parents as Teachers organization. The

record fails to demonstrate that Bright Beginnings is a political subdivision.

              In regard to Catholic Charities’ contention that Bright Beginnings and

ESC (a political subdivision) are one in the same, Dr. Mengerink, the superintendent

of ESC, testified that ESC’s relationship with Bright Beginnings is merely to act as

the organization’s “fiscal agent.” Dr. Mengerink explained that its role as fiscal agent
was to ensure that ESC “pay[s] the bills” for Bright Beginnings. Dr. Mengerink

testified that Bright Beginnings “acted independent of and [is] considered

independent of ESC.” He maintained that Bright Beginnings is not a “subsidiary” of

ESC. The preamble to the contracts also describes ESC’s role as the “administrative

and fiscal agent for Bright Beginnings.” Contracts, pg. 1.

              Catholic Charities contends that ESC exercised agency-like control of

Catholic Charities as evidenced by the requirement that Catholic Charities had to

undergo certain trainings and Catholic Charities was required to enter certain data

in a “visit tracker system.” Catholic Charities cites Doyle v. Mayfield, 48 Ohio

App.3d 113, 548 N.E.2d 326 (12th Dist.1988), in support of its contention.

              Doyle involved a workers’ compensation claim, where the plaintiff, an

attorney, sought benefits for an injury that occurred on the job. The plaintiff

asserted that she was an employee of the defendant union at the time of the injury.

The defendant claimed that the plaintiff was merely a volunteer. The court noted

that the defendant union sent the plaintiff to their training sessions so that she could

“learn the proper procedure on how to represent claimants” from another of the

union’s lawyers and thus reasoned that the defendant union was exercising control

over the manner in which the plaintiff represented claimants. Id. at 115.

              This case is distinguishable from Doyle. The record in this case

demonstrates that Catholic Charities’ employees attended Parents as Teachers

trainings that were run by the private company Parents as Teachers. Neither ESC

nor Bright Beginnings controlled, operated, or owned the required trainings.
              We do not find merit to Catholic Charities’ contention that the

requirement that Catholic Charities enter data into a “visit tracker system” is

sufficient to demonstrate that Catholic Charities acted as agents of Bright

Beginnings or ESC. The tracker system merely documented that Catholic Charities

was doing the work it was supposed to be doing.

              Catholic Charities cites The Miller Plumbing & Heating Co. v. Village

of Chagrin Falls, 8th Dist. Cuyahoga No. 73592, 1998 Ohio App. LEXIS 5902 (Dec.

10, 1998), in contending that it performed “governmental-related functions.” Miller

Plumbing is distinguishable from this case. In Miller Plumbing, this court held that

an engineering firm, by and through a designated employee representative, that was

formally appointed to the office of the “Village Engineer” under the Ohio Revised

Code, was an employee of the village entitled to immunity. Id. at 16-17. Catholic

Charities and its employees did not receive any appointments from a governmental

entity in this case. Thus, its reliance on Miller Plumbing is unavailing.

              Likewise unavailing is Catholic Charities’ reliance on 1987 Ohio

Atty.Gen.Ops. No. 87-102. Catholic Charities contends that the opinion provides

that a “contract between the political subdivision and nonprofit that provides

services to the political subdivision creates an employment or agency relationship.”

Catholic Charities’ brief, p. 19-20.

              The opinion considered whether a nonprofit organization that

contracts with a county public defender for services that the public defender’s office

is required or permitted to provide is a contract with a political subdivision. The
attorney general opined that “[f]or purposes of this opinion” it was. 1987 Ohio

Atty.Gen.Ops. No. 87-102, at 2-682.

               The opinion noted that generally employees of a private nonprofit

organization “providing public defender services under contract * * * [are]

independent contractor[s], and an employee of that organization is not an ‘officer,

agent, employee, or servant’ of a political subdivision for purposes of R.C. Chapter

2744.” Id., quoting R.C. 2744.01(B).

               The attorney general noted “however, it is possible for a private entity

to designated as an agent of a political subdivision, thereby bringing within the

provisions of R.C. Chapter 2744 persons who manage or work for the private entity,

if they perform functions on behalf of the political subdivision.” Id. at 2-682-2-683.

The opinion simply does not stand for Catholic Charities’ proposition that a

“contract between the political subdivision and nonprofit that provides services to

the political subdivision creates an employment or agency relationship.” Catholic

Charities’ brief, p. 19-20.

R.C. 2744.02(B) Exceptions Inapplicable

              We next consider Catholic Charities’ argument that appellee failed to

show any exception to immunity pursuant to R.C. 2744.02(B) exists. That section

of the code is relative to circumstances where the entity at question has been

determined to be a political subdivision and the ensuing question is whether an

exception to immunity applies. Catholic Charities is not claiming direct immunity.

Rather, it is claiming that it was an employee of entity that is a political subdivision.
Exceptions to immunity for an employee of a political subdivision are found in R.C.

2744.03(A)(6). See Lambert v. Clancy, 125 Ohio St.3d 231, 2010-Ohio-1483, 927

N.E.2d 585, 10 (“For claims against individual employees, the three-tiered analysis

used to determine whether a political subdivision is immune is not used,” instead,

employee immunity is analyzed under R.C. 2744.03(A)(6)). Thus, the exceptions to

immunity under R.C. 2744.02 are irrelevant to this case.

App.R. 23

              Finally, we consider appellee’s request, made in her brief, that we

award her attorney fees and costs for what she contends is Catholic Charities’

frivolous appeal.

              App.R. 23 provides that “[i]f a court of appeals shall determine that an

appeal is frivolous, it may require the appellant to pay reasonable expenses of the

appellee including attorney fees and costs.” A frivolous appeal is an appeal that

presents no reasonable question for review. Cusick v. N. Coast Family Found., 8th

Dist. Cuyahoga No. 73458, 1998 Ohio App. LEXIS 3043 (July 2, 1998), citing Danis

Montco Landfill Co. v. Jefferson Twp. Zoning Comm., 85 Ohio App.3d 494, 620

N.E.2d 140 (2d Dist.1993). The decision of whether to award attorney fees for

frivolous conduct rests within the sound discretion of this court. Cominsky v.

Malner, 11th Dist. Lake No. 2002-L-103, 2004-Ohio-2202, ¶ 26, citing Kondrat v.

Byron, 11th Dist. Lake No. 12-213, 1988 Ohio App. LEXIS 4279 (Oct. 28, 1988).

              Although we are affirming and remanding the decision of the trial

court, we find reasonable questions were presented for review and decline to impose
fees or costs as a sanction with respect to this appeal. Appellee’s request is therefore

denied.

Conclusion

              After our de novo review of the law and facts, we determine that only

an issue of law remained; that is, whether Catholic Charities established that it was

an employee of a political subdivision entitled to immunity under R.C. 2744.02(A)

as a matter of law. It has not. Accordingly, Catholic Charities’ sole assignment of

error is overruled.

              Judgment affirmed and remanded.

      It is ordered that appellee recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




CORNELIUS J. O’SULLIVAN, JR., JUDGE

ANITA LASTER MAYS, P.J., and
JAMES A. BROGAN, J.,* CONCUR

(*Sitting by assignment: James A. Brogan, J., retired, of the Second District Court
of Appeals.)